Citation Nr: 1718384	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-03 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to June 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO). 

The Board reopened and remanded this claim in April 2015.  The Board ordered a new examination to determine the cause of the Veteran's right shoulder disability, which was conducted in June 2015.  


FINDINGS OF FACT

1. The Veteran's right shoulder disability was not incurred in, aggravated by, or related to his time in service; furthermore, it is not related to or aggravated by his service-connected sternum disability. 


CONCLUSION OF LAW

The requirements for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist: 

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim for service connection for right shoulder disability. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated February 2012.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in April 2007, May 2013, and June 2015.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's right shoulder disability in the examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection for right shoulder disability, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


Legal Standard

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for a right shoulder disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition (as opposed to natural progression of that condition) that is caused by a service-connected condition will also be service connected.  See 38 C.F.R. § 3.310(b).

Service connection may also be established by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Some diseases, such as arthritis, are considered chronic, per se, and therefore may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of service unless clearly attributable to other causes.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Establishing that a chronic disease occurred during service requires a combination of (1) manifestations sufficient to identify the disease entity and (2) sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

If chronicity (permanency) in service is not established (or is legitimately questionable), then a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term chronic disease, whether as shown during service or manifest to a compensable degree within the presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

Service treatment records (STRs) show that the Veteran had a lifting accident where a log or telephone pole dropped onto his chest in September 1977, injuring his sternum.  At that time, the Veteran did not report shoulder complaints.  STRs do not show any complaints for right shoulder pain at any point in the Veteran's service.  There was no separation examination in the STRs. 

VA treatment records show that in January 2006, the Veteran first reported right shoulder pain and began receiving treatment.  In April 2006, radiological reports showed no abnormalities of the right shoulder.  In May 2006, the Veteran reported that the pain in his right shoulder began after "throwing object into the back of a pick-up truck several years ago."  

In an April 2007 examination, the examiner noted that there was no record of a shoulder injury or reports of shoulder pain in service.  Additionally, the examiner noted that "current records that are available" indicated that the right should injury occurred after service.  On these facts, the examiner opined that "it is less likely than not that the telephone pole accident, injuring his sternum, had any effect upon the Veteran's shoulder."

A January 2008 radiological examination showed no abnormality of the right shoulder.  In December 2011, another radiological examination showed degenerative tearing of the right shoulder subscapularis tendon and moderate acromioclavicular joint degeneration. 

In March 2012, the Veteran and the Veteran's wife submitted statements detailing the challenges the Veteran faces because of his right shoulder disability.  Both letters detailed the difficulties the disability caused the Veteran in performing daily tasks and work responsibilities.  In January 2013, the Veteran underwent right shoulder surgery after he was diagnosed with a torn right rotator cuff. 

In a May 2013 VA examination, the Veteran reported that problems with "his right shoulder started back in basic training."  The Veteran noted that he suffered the telephone pole accident in service and further had pain in his shoulder after shooting a rifle.  The Veteran also reported that he reinjured his right shoulder "about six years ago" after he threw something in the back of a truck.  The examiner noted that while the Veteran was then receiving treatment for the right shoulder, there was no indication "of ongoing treatment for a right shoulder condition during service and up until 2006."  Based on this evidence and review of the claims file, the examiner opined that it was less likely as not that the Veteran's right shoulder disability was caused by either the rifle activities or the in-service telephone pole accident. 

In a June 2015 VA shoulder and arm examination, the Veteran reported that he did not have any pain in his shoulder after dropping the telephone pole on his chest.  The Veteran reported that he was "pain free" in the right shoulder between 1981 and 2006 and that "he did not have any shoulder pain until 6-7 years ago."  The Veteran also reported that he hurt his shoulder again after he "threw something in the back of a truck" a few years prior.  The examiner noted that there were no notations of right shoulder complaints until 2006.  Based on these findings, the examiner opined that the Veteran's right shoulder disability was less likely than not caused or aggravated by either the telephone pole accident or rifle team participation in service.  Additionally, the examiner noted that the Veteran's arthritis of his right shoulder did not manifest within a year of discharge from service. 


Analysis

First, the Board notes that the existence of a present right shoulder disability is documented throughout the Veteran's medical records since 2006, thus establishing the first element of service connection.  This disability has several different diagnoses including degenerative joint changes, right shoulder rotator tear, and right shoulder degenerative arthritis.  

In addition, the Veteran has provided competent statements establishing that he experienced an in-service injury in the form of a telephone pole accident.

Thus, the remaining inquiry is whether or not the evidence demonstrates that the right shoulder disability relates in some way to the Veteran's service.  Upon review, the Board finds that the evidence of record is against a finding that the Veteran's right shoulder disability is related to his military service or another service-connected condition (including the telephone pole accident or the currently service-connected sternum injury).  

Direct service connection for right shoulder disability is not warranted because it has not been shown that the in-service telephone pole accident caused or aggravated his right shoulder disability.  The three VA examinations all noted that there was no report of right shoulder pain or a right shoulder injury at all during the Veteran's time in service.  Additionally, the June 2015 VA examiner opined that neither the telephone pole accident or rifle activities caused or aggravated the Veteran's disability.  The examiner explained that, without report of a right shoulder injury in service after these accidents, or even years after service, it is less likely than not that these events relate to the Veteran's current right shoulder diagnoses.  The April 2007 and May 2013 examinations echo these findings, both providing negative opinions to the question of whether events in service caused the Veteran's right shoulder disability.  

Similarly, the record does not show that the Veteran's right shoulder disability is connected to his service-connected sternum disability in any way.  The service-connected disability was caused by the telephone pole accident that occurred in September 1977.  STRs from that time do not show any reports of right shoulder pain or other problems.  The three VA examinations noted that, because of (1) the many years interceding between the initial sternum disability in 1977 and the first reported symptoms of the right shoulder disability in 2006, (2) the Veteran's post-service occupation that involved heavy physical labor, and (3) the Veteran's reports during the examination that his shoulder problems began only six or seven years previously, it is less likely than not that the service-connected disability is related to his right shoulder disability.  

Additionally, the June 2015 examination noted that the record did not show any aggravation or progression of the sternal fracture that would have caused damage to the right shoulder.  The examiner noted that radiology reports both from 2006 and 2008 show no abnormalities of the right shoulder; degenerative changes were only noted in 2011.  The objective radiological reports support the examiner's finding that the events in service and the service-connected disability did not relate to the Veteran's right shoulder disability. 

Additionally, the presumption that the Veteran's chronic disability, arthritis, was caused by service is not applicable to the Veteran because the law requires that the chronic condition manifest within a year of service and the Veteran was not diagnosed with arthritis until 2011, thirty years after service.  Accordingly the presumption of service connection for degenerative arthritis is not available.  

Similarly, the Veteran has not consistently reported shoulder pain since service to establish service connection based on continuity of symptoms.  The Veteran's May 2013 statement that his shoulder problems began in service is inconsistent with his June 2016 report that he had no shoulder pain from 1981 until 2006.  This inconsistency compels the Board to find that the Veteran's reports of continuity of shoulder pain since service are not credible and that the Veteran is not an accurate historian as to these particular statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  Therefore the Board cannot assign significant probative weight to the Veteran's reports of shoulder pain that began during service and continued since that time.  Id.

Because the evidence is not in equipoise, but supports a finding that the right shoulder disability is not related to service or service-connected disabilities, the benefit of the doubt cannot be afforded to the Veteran.  Gilbert, 1 Vet. App. at 49.  Service connection for right shoulder disability is not warranted.  

The Board is grateful to the Veteran for his honorable service.  

ORDER

Service connection for right shoulder disability is denied. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


